Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 30 September 2022.  Claims 1, 5-7, 9, 13-15, 17, 21-23, and 26 were amended. Claims 27-29 were newly added. Claims 1, 5-9, 13-17, and 21-29 are currently pending and have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-9, 13-17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu (U.S. 2018/0096740) in view of Vaughan (U.S. 2019/0019581), and further in view of Lapointe (U.S. 2001/0023419).
Regarding claim 1, Moturu discloses a computer-implemented method for generating measurement-informed psychiatric treatment recommendations for a user, the method comprising:
accessing, by the one or more processing devices, one or more first data structures, generated by the first user device, that include first keyed data identifying the user (See Moturu [0030] the log of use data set collected by the system is “associated with a user.” Therefore, the data collected by the system is necessarily associated (i.e. “keyed”) with a particular patient. [0077] the system can employ one or multiple data structures.) 
accessing, by the one or more processing devices, one or more second data structures that include second keyed data identifying the user (See Moturu [0030] the log of use data set collected by the system is “associated with a user.” Therefore, the data collected by the system is necessarily associated (i.e. “keyed”) with a particular patient. [0077] the system can employ one or multiple data structures.) and a second field structuring data that represents a diagnosis for the user by a medical professional (See Moturu [0042] the system can collect data regarding medical status analyses, which includes the diagnoses.);
identifying, by the one or more processing devices, the first the keyed data in the one or more first data structures and the second key data in the one or more second data structure (See Moturu [0030] the log of use data set collected by the system is “associated with a user.” Therefore, the data collected by the system is necessarily associated (i.e. “keyed”) with a particular patient. [0054] the system identifies correlations between digital behavior data and medical statuses and identifies a medical status of a patient.);
correlating, by the one or more processing devices, the one or more first data structures with the one or more second data structures based on the first keyed data and the second key data (See Moturu [0030] “Patient digital behavior data preferably indicates digital behaviors with correlations to medical status (e.g. diagnostic information).” The system searches for correlations between the different data sets. [0046] the system output can include “correlations between digital behavior data and conditions.” See also [0047]. [0054] correlations between the data can be used as part of the input for the machine learning system.); 
extracting, by the one or more processing devices, from the correlated data, data representing (i) the measurement of the user from the one or more first data structures and (ii) the diagnosis for the user from the one or more second data structures (See Moturu [0047] the system generates medical status analyses based on the collected datasets. Extracting the data from storage is required for the system to perform any analysis on it, and therefore this disclosure meets broadest reasonable interpretation of this element.);
generating, by the one or more processing devices, an input data structure based on the extracted data representing (i) the measurement of the user from the one or more first data structures and (ii) the diagnosis for the user from the one or more second data structures, for input to a machine learning model that outputs one or more psychiatric treatment recommendations for the user (See Moturu [0054] the system can include a machine learning model used to generate the patient medical status (This same paragraph gives “a treatment recommendation” as an example of patient medical status). Further, for the data to be fed into the machine learning model, it must necessarily be formatted in a way that would allow the machine learning model to analyze it. In this part of the process (block s130), the system uses the correlations between the behavior data and medical statuses (this includes the data collected in [0017], [0025], [0030], and [0042]) to perform the analysis. One version of this analysis includes the machine learning model. Therefore, the data collected earlier is used in the machine learning model.); 
obtaining, by the one or more processing devices, output data generated by the machine learning model based on the machine learning model's processing of the input data structure (See Moturu [0054] the system can obtain results (i.e. output data) from the machine learning model.); 
determining, by the one or more processing devices, a treatment recommendation for the user based on the output data generated by the machine learning model (See Moturu [0054] block s130 of the process, which can be performed using machine learning, identifies “a medical status of a patient (e.g., a diagnosis, a treatment recommendation, etc.).” Therefore, the system can determine a treatment recommendation based on the output of a machine learning model.)  ;
generating, by the one or more processing devices, a rendering data structure that includes fields structuring data that represents rendering data that, when rendered by a user device, causes the user device to display a dashboard that displays the treatment recommendation for the user based on the output data generated by the machine learning model (See Moturu [0068] the system can present the results to the user. Fig. 5 shows that the presentation of the results can include displaying the results on the user device.); and 
providing, by the one or more processing devices, the rendering data structure to a second user device that is different than the first user device, wherein the second user device is configured to render the rendering data to output the patient dashboard on the display of the second user device (See Moturu [0079] this paragraph discloses the use of additional mobile devices that can be used to promote the medical status ([0068] promoting the medical status includes presenting the results on a display) to care providers, users, and any other suitable entity.).
Moturu does not disclose:
providing, by one or more processing devices, a plurality of visual stimuli for output on a display of a first user device associated with a user;
accessing a first field structuring data that represents a measurement of the user, the measurement representing a response of the user to the presentation of the plurality of visual stimuli;
wherein the machine learning model is trained based on a selection of the one or more psychiatric treatment recommendations that are each used as a labeled training data item against measurements of users in a training dataset and corresponding diagnoses of the users in the training dataset to learn associations between the measurements of users and the corresponding diagnoses to the labeled training data item so that the one or more psychiatric treatment recommendations that are output by the machine learning model are based on the learned associations between measurements and the corresponding diagnoses to the one or more psychiatric treatment recommendations.
Vaughan teaches:
providing, by one or more processing devices, a plurality of visual stimuli for output on a display of a first user device associated with a user (See Vaughan [0260] the user can be evaluated through structured interactions. “For example, the subject may be asked to play a game such as a computer game, and the performance of the subject on the game may be used to evaluate one or more features of the subject. The subject may be presented with one or more stimuli (e.g., visual stimuli presented to the subject via a display).”);
accessing a first field structuring data that represents a measurement of the user, the measurement representing a response of the user to the presentation of the plurality of visual stimuli (See Vaughan [0260] “the response of the subject to the stimuli may be used to evaluate the subject's features.” The system can user the user’s response to the visual stimulations as part of evaluating the user. [0222] “Thus, as a subject participates in the diagnostic tests, the subject's feature value for each evaluated feature (e.g., subject's answer to a question) can be queried against the assessment model to identify the statistical correlation, if any, of the subject's feature value to one or more screened behavioral, neurological or mental health disorders.”).
The system of Vaughan is applicable to the disclosure of Moturu as they both share characteristics and capabilities, namely, they are directed to determining a plurality of behavioral, neurological or mental health disorders using digital information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moturu to include visual stimuli as taught by Vaughan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu in order to evaluate the subject’s features through structured interactions (See Vaughan [0260]).
Lapointe teaches:
wherein the machine learning model is trained based on a selection of the one or more psychiatric treatment recommendations that are each used as a labeled training data item against measurements of users in a training dataset and corresponding diagnoses of the users in the training dataset to learn associations between the measurements of users and the corresponding diagnoses to the labeled training data item (See Lapointe [0117] input variables for training the decision support system include diagnoses and other available data, including treatments and outcomes. This is understood to include labeling the data (as part of the training process. See also [0119]-[0120] the system also uses patient history and observation values as part of the training information for the neural network.) and to include a determination of correlations between the different training variables.) so that the one or more psychiatric treatment recommendations that are output by the machine learning model are based on the learned associations between measurements and the corresponding diagnoses to the one or more psychiatric treatment recommendations (See Lapointe [0117] the treatment recommendations are based on the training of the decision support engine. See also [0119]-[0120].);
The system of Lapointe is applicable to the disclosure of Moturu as they both share characteristics and capabilities, namely, they are directed to using machine learning to predict treatment outcomes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moturu to include specific training details as taught by Lapointe. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu in order to select a treatment or protocol most likely to be successful (see Lapointe [0117]).

Regarding claim 5, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu further discloses a method, wherein:
the diagnosis is based on one or more electronic medical records of the user (See Moturu [0042] the system can collect data from electronic health records, which includes the “care providers' actual diagnosis”.) and wherein the second user of the second device is a physician (See Moturu [0079] the system can provide the output to users and care providers (e.g. a physician).).

Regarding claim 6, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu further discloses a method, comprising:
obtaining, based on the one or more first data structures information indicative of a potential treatment (See Moturu [0066] system can monitor and provide therapeutic interventions.).

Regarding claim 7, Moturu in view of Vaughan discloses the method of claim 6 as discussed above. Moturu further discloses a method, comprising:
generating a training data item, for training the machine learning model, based on the first data structures, the second data structures, and the information indicative of potential treatment (See Moturu [0054] the method can include training the machine learning model. For a machine learning model to be effective, it must be trained using similar types of data that will eventually be its input. See also [0055].).

Regarding claim 8, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu further discloses a method, wherein:
the dashboard displays information indicative of the measurement of the user (See Moturu [0073] the system can provide a patient medical report. This report includes the digital behavior data and other data collected by the system.), one or more software applications used to obtain the information indicative of the measurement of the user (See Moturu [0073] the report can include reasoning components (sources of data used in determining components of the medical status analysis).), and one or more treatment recommendations (See Moturu [0073] the report can include therapeutic intervention recommendations.).

Regarding claim 9, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Claim 9 recites a system that performs a method that is substantially similar to the method of claim 1. Therefore, claim 9 is rejected based on the same analysis of claim 1.

Regarding claim 13, Moturu in view of Vaughan discloses the system of claim 9 as discussed above. Moturu further discloses a system, wherein:
wherein the diagnosis is based on one or more electronic medical records of the user (See Moturu [0042] the system can collect data from electronic health records, which includes the “care providers' actual diagnosis”.), and wherein a second user of the second device is a physician (See Moturu [0079] the system can provide the output to users and care providers (e.g. a physician).).

Regarding claim 14, Moturu in view of Vaughan discloses the system of claim 9 as discussed above. Moturu further discloses a system, wherein the instructions, when executed by the one or more computers, further cause the one or more computers to:
obtain, based on the first data structures, information indicative of a potential treatment (See Moturu [0066] system can monitor and provide therapeutic interventions.).

Regarding claim 15, Moturu in view of Vaughan discloses the system of claim 14 as discussed above. Moturu further discloses a system, wherein the instructions, when executed by the one or more computers, further cause the one or more computers to:
generate, a training data item, for training the machine learning model, based on the first data structures, the second data structures, and the information indicative of potential treatment (See Moturu [0054] the method can include training the machine learning model. For a machine learning model to be effective, it must be trained using similar types of data that will eventually be its input. See also [0055].).

Regarding claim 16, Moturu in view of Vaughan discloses the system of claim 9 as discussed above. Moturu further discloses a system, wherein:
the dashboard displays information indicative of the measurement of the user (See Moturu [0073] the system can provide a patient medical report. This report includes the digital behavior data and other data collected by the system.), one or more software applications used to obtain the information indicative of the measurement of the user (See Moturu [0073] the report can include reasoning components (sources of data used in determining components of the medical status analysis).), and one or more treatment recommendations (See Moturu [0073] the report can include therapeutic intervention recommendations.).

Regarding claim 17, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Claim 17 recites a non-transitory computer-readable medium storing software comprising instructions that perform a method that is substantially similar to the method of claim 1. Therefore, claim 17 is rejected based on the same analysis of claim 1.

Regarding claim 21, Moturu in view of Vaughan discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, wherein:
wherein the diagnosis is based on one or more electronic medical records of the user (See Moturu [0042] the system can collect data from electronic health records, which includes the “care providers' actual diagnosis”.), and wherein a second user of the second device is a physician (See Moturu [0079] the system can provide the output to users and care providers (e.g. a physician).).

Regarding claim 22, Moturu in view of Vaughan discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, wherein the instructions, when executed by the one or more computers, further cause the one or more computers to:
obtaining, based on the first data structures, information indicative of a potential treatment (See Moturu [0066] system can monitor and provide therapeutic interventions.).

Regarding claim 23, Moturu in view of Vaughan discloses the computer readable medium of claim 22 as discussed above. Moturu further discloses a computer readable medium, wherein the instructions, when executed by the one or more computers, further cause the one or more computers to:
generate, a training data item, for training the machine learning model, based on the first data structures, the second data structures, and the information indicative of potential treatment (See Moturu [0054] the method can include training the machine learning model. For a machine learning model to be effective, it must be trained using similar types of data that will eventually be its input. See also [0055].).

Regarding claim 24, Moturu in view of Vaughan discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, wherein:
the dashboard displays information indicative of the measurement of the user (See Moturu [0073] the system can provide a patient medical report. This report includes the digital behavior data and other data collected by the system.), one or more software applications used to obtain the information indicative of the measurement of the user (See Moturu [0073] the report can include reasoning components (sources of data used in determining components of the medical status analysis).), and one or more treatment recommendations (See Moturu [0073] the report can include therapeutic intervention recommendations.).

Regarding claim 25, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu does not further disclose a method, wherein:
the plurality of visual stimuli include a sequence of images displayed on the first user device.
Vaughan teaches:
the plurality of visual stimuli include a sequence of images displayed on the first user device (See Vaughan [0260] “The subject may be presented with one or more stimuli (e.g., visual stimuli presented to the subject via a display).”).
The system of Vaughan is applicable to the disclosure of Moturu as they both share characteristics and capabilities, namely, they are directed to determining a plurality of behavioral, neurological or mental health disorders using digital information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moturu to include visual stimuli as taught by Vaughan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu in order to evaluate the subject’s features through structured interactions (See Vaughan [0260]).

Regarding claim 26, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu further discloses a method, comprising:
obtaining data representing (i) a user interaction with the plurality of visual stimuli or (ii) a user biometric response to the plurality of visual stimuli, wherein the measurement is based on the obtained data.
Vaughan teaches:
obtaining data representing (i) a user interaction with the plurality of visual stimuli or (ii) a user biometric response to the plurality of visual stimuli, wherein the measurement is based on the obtained data (See Vaughan [0260] “The subject may be asked to perform a certain task (e.g., subject may be asked to pop bubbles with his or her fingers), and the response of the subject to the request or the ability of the subject to carry out the requested task may be used to evaluate to the subject's features.”).
The system of Vaughan is applicable to the disclosure of Moturu as they both share characteristics and capabilities, namely, they are directed to determining a plurality of behavioral, neurological or mental health disorders using digital information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moturu to include visual stimuli as taught by Vaughan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu in order to evaluate the subject’s features through structured interactions (See Vaughan [0260]).

Regarding claim 27, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu does not further disclose a method, comprising:
generating labeled training data for the machine learning model, the labeled training data comprising: a label indicating a treatment option from among a digest of treatments and corresponding measurement of users and diagnoses of the users that received the treatment option; and 
training the machine learning model based on the labeled training data to correlate the corresponding measurements of the users and the diagnoses of the users with the treatment option from among the digest of treatments.
Lapointe teaches:
generating labeled training data for the machine learning model, the labeled training data comprising: a label indicating a treatment option from among a digest of treatments and corresponding measurement of users and diagnoses of the users that received the treatment option (See Lapointe [0117] input variables for training the decision support system include diagnoses and other available data, including treatments and outcomes. This is understood to include labeling the data (as part of the training process) and to include a determination of correlations between the different training variables.); and 
training the machine learning model based on the labeled training data to correlate the corresponding measurements of the users and the diagnoses of the users with the treatment option from among the digest of treatments (See Lapointe [0117] the treatment recommendations are based on the training of the decision support engine.).
The system of Lapointe is applicable to the disclosure of Moturu as they both share characteristics and capabilities, namely, they are directed to using machine learning to predict treatment outcomes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moturu to include specific training details as taught by Lapointe. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu in order to select a treatment or protocol most likely to be successful (see Lapointe [0117]).

Regarding claim 28, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu does not further disclose a method, wherein:
the measurement is made by a first application executing on the first user device, the method further comprising:
causing a second application executing on the first user device to collect a facial image of the user, wherein the facial image is used for training the machine learning model.
Vaughan teaches:
the measurement is made by a first application executing on the first user device (See Vaughan [0172] methods for collecting data from the user using recording or measurements derived from mobile applications, the method further comprising:
causing a second application executing on the first user device to collect a facial image of the user (See Vaughan [0172] data collected concerning the user can include video recording of subject's face during activity (for example, quality/quantity of eye fixations vs saccades, heat map of eye focus on the screen, focus/attention span, variability of facial expression, and quality of response to emotional stimuli).), wherein the facial image is used for training the machine learning model (See Vaughan [0184] data collected by the system can be used in machine learning.).
The system of Vaughan is applicable to the disclosure of Moturu as they both share characteristics and capabilities, namely, they are directed to determining a plurality of behavioral, neurological or mental health disorders using digital information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moturu to include visual stimuli as taught by Vaughan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu in order to evaluate the subject’s features through structured interactions (See Vaughan [0260]).

Regarding claim 29, Moturu in view of Vaughan discloses the method of claim 1 as discussed above. Moturu further discloses a method, comprising:
receiving, from the second device, a request to monitor activities of the user on the first user device (See Moturu [0025] the system can continuously collect and utilize datasets unique to internet-enabled mobile computing devices (e.g., social network usage, text messaging characteristics, application usage, patient response monitoring data facilitated through the mobile computing device, etc.) in order to provide real-time, digitally provided care provider decision support in any user-provider interaction.); and 
transmitting an instruction to the user device to execute a third application monitors the activities and generates one or more measurements based on the monitored activities (See Moturu [0025] the system can continuously collect and utilize datasets unique to internet-enabled mobile computing devices (e.g., social network usage, text messaging characteristics, application usage, patient response monitoring data facilitated through the mobile computing device, etc.) in order to provide real-time, digitally provided care provider decision support in any user-provider interaction.), wherein the monitored activities are used for training the machine learning model (See Moturu [0054] data collected by the system can be used in machine learning models.).


Response to Arguments
Applicant’s arguments, filed 30 September 2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Lapointe reference.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samec et al. (U.S. 2017/0323485) discloses a method and system for collections user data (including the user response to visual stimuli) and using that data to predict a user condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619